      Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ROBERT VANDERPLOEG,                                  )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        Case No.
JLCM PARTNERS LP,                                    )
                                                     )
                       Defendant.                    )

                                            COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and files this, his Complaint against Defendant, JLCM PARTNERS LP, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in



                                                 1
      Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 2 of 15




performing one or more major life activities, including but not limited to: walking and standing.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

       7.      Defendant, JLCM PARTNERS LP (hereinafter “JLCM PARTNERS LP”), is a

limited partnership that transacts business in the State of Texas and within this judicial district.

       8.      Defendant, JLCM PARTNERS LP, may be properly served with process for

service, to wit: 1985 W Big Weaver Road, Suite 200, Troy, MI 48084-3409.

                                   FACTUAL ALLEGATIONS

       9.      On or about May 12, 2020, Plaintiff was a customer at “Giant $” a business

located at 11075 East Fwy., Houston, TX 77029, referenced herein as “Giant $”. Attached is a

receipt documenting Plaintiff’s purchase.       See Exhibit 1.      Also attached is a photograph

documenting Plaintiff’s visit to the Property. See Exhibit 2.

       10.     Defendant, JLCM PARTNERS LP, is the owner of the real property and

improvements that Giant $ is situated upon and that is the subject of this action, referenced

herein as the “Property.”




                                                  2
      Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 3 of 15




          11.   The Property is a large parcel of land containing six buildings, all of which are

public accommodations.

          12.   Plaintiff lives 20 miles from the Property.

          13.   Plaintiff’s access to the business(es) located 11075 East Fwy, Houston, TX

77029, Harris County Property Appraiser’s account numbers 0432110000063 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendant, JLCM

PARTNERS LP, is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Property, including those set forth in this Complaint.

          14.   Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          15.   Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          16.   Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to



                                                  3
      Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 4 of 15




suffer such harm and injury as a result of the illegal barriers to access present at the the Property.

                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;



                                                  4
      Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 5 of 15




       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his



                                                 5
      Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 6 of 15




access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        27.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        28.     Defendant, JLCM PARTNERS LP, has discriminated against Plaintiff (and others

with disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Property, as prohibited by, and

by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

        29.     Defendant, JLCM PARTNERS LP, will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant, JLCM PARTNERS LP, is compelled to

remove all physical barriers that exist at the Property, including those specifically set forth

herein, and make the Property accessible to and usable by Plaintiff and other persons with

disabilities.

        30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and



                                                 6
      Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 7 of 15




equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Near Unit 11037, the access aisle to the accessible parking space is not level due

               to the presence of an accessible ramp in the access aisle in violation of Section

               502.4 of the 2010 ADAAG standards. This violation would make it dangerous

               and difficult for Plaintiff to exit and enter their vehicle while parked at the

               Property.

       (ii)    Near Unit 11037, the accessible curb ramp is improperly protruding into the

               access aisle of the accessible parking space in violation of Section 406.5 of the

               2010 ADAAG Standards. This violation would make it difficult and dangerous

               for Plaintiff to exit/enter their vehicle.

       (iii)   Near Unit 11037, the Property has an accessible ramp leading from the accessible

               parking space to the accessible entrances with a slope exceeding 1:12 in violation

               of Section 405.2 of the 2010 ADAAG standards. This violation would make it

               dangerous and difficult for Plaintiff to access the units of the Property.

       (iv)    Near Unit 11037, there are two accessible parking spaces that are missing proper

               identification signs in violation of Section 502.6 of the 2010 ADAAG standards.

               This violation would make it difficult for Plaintiff to locate an accessible parking

               space.

       (v)     Near Unit 11037, the accessible ramp side flares have a slope in excess of 1:10 in

               violation of Section 406.3 of the 2010 ADAAG standards. This violation would

               make it dangerous and difficult for Plaintiff to access the units of the Property.



                                                   7
Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 8 of 15




 (vi)     Near Unit 11037, there is an excessive vertical rise at the base of the accessible

          ramp in violation of Sections 303.2 and 405.4 of the 2010 ADAAG

          standards. This violation would make it dangerous and difficult for Plaintiff to

          access public features of the Property.

 (vii)    Near Unit 11037, the accessible ramp side flare protrudes into the accessible

          parking space in violation of section 502.4 of the 2010 ADAAG Standards.

 (viii)   Near the driver’s license location, the access aisle to the accessible parking space

          is not level due to the presence of an accessible ramp in the access aisle in

          violation of Section 502.4 of the 2010 ADAAG standards. This violation would

          make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

          parked at the Property.

 (ix)     Near the driver’s license location, the accessible curb ramp is improperly

          protruding into the access aisle of the accessible parking space in violation of

          Section 406.5 of the 2010 ADAAG Standards. This violation would make it

          difficult and dangerous for Plaintiff to exit/enter their vehicle.

 (x)      Near the driver’s license location, the Property has an accessible ramp leading

          from the accessible parking space to the accessible entrances with a slope

          exceeding 1:12 in violation of Section 405.2 of the 2010 ADAAG standards. This

          violation would make it dangerous and difficult for Plaintiff to access the units of

          the Property.

 (xi)     Adjacent to the entrance to Unit 11081 (El Descuento Thrift Store, on the eastern

          end of the Property) one accessible parking space lacks a properly marked access

          aisle in violation of Section 502.3.3 of the 2010 ADAAG standards. This



                                             8
Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 9 of 15




          violation would make it difficult for Plaintiff to exit and enter his vehicle using

          this accessible parking space.

 (xii)    Adjacent to the entrance to Unit 11081 (El Descuento Thrift Store, on the eastern

          end of the Property), the accessible parking space is not located on the shortest

          distance to the accessible route leading to the accessible entrances in violation of

          Section 208.3.1 of the 2010 ADAAG Standards. This violation would make it

          difficult for Plaintiff to access the units of the Property.

 (xiii)   Near Giant $, there are two accessible parking spaces that are missing proper

          identification signs in violation of Section 502.6 of the 2010 ADAAG standards.

          This violation would make it difficult for Plaintiff to locate an accessible parking

          space.

 (xiv)    Near Giant $, there is one accessible parking space that does not have a properly

          marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

          standards. This violation would make it dangerous and difficult for Plaintiff to

          access the accessible entrances of the Property.

 (xv)     Near Giant $, due to a policy of not enacting a program of proper maintenance to

          address fading of markings, there is one accessible parking space that does not

          have a properly marked access aisle in violation of Section 502.3.3 of the 2010

          ADAAG standards. This violation would make it dangerous and difficult for

          Plaintiff to access the accessible entrances of the Property.

 (xvi)    Near Giant $, one access aisle is not wide enough and is in violation of Section

          502.3.1 of the 2010 ADAAG standards. This violation would make it dangerous




                                             9
Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 10 of 15




         and difficult for Plaintiff to exit and enter their vehicle while parked at the

         Property.

 (xvii) In front of Ojos Locos Sports Cantina, there are three accessible parking spaces

         that do not have a properly marked access aisle in violation of Section 502.3.3 of

         the 2010 ADAAG standards. This violation would make it dangerous and difficult

         for Plaintiff to access the accessible entrances of the Property.

 (xviii) In front of Ojos Locos Sports Cantina, there are three accessible parking spaces

         that are missing proper identification signs in violation of Section 502.6 of the

         2010 ADAAG standards. This violation would make it difficult for Plaintiff to

         locate an accessible parking space.

 (xix)   In front of Ojos Locos Sports Cantina, there are three accessible parking spaces

         that are not located on the shortest distance to the accessible route leading to the

         accessible entrances in violation of Section 208.3.1 of the 2010 ADAAG

         Standards. This violation would make it difficult for Plaintiff to access the units of

         the Property.

 (xx)    The Property lacks an accessible route from the public sidewalk to the accessible

         entrance of Ojos Locos Sports Cantina in violation of Section 206.2.1 of the 2010

         ADAAG standards. This violation would make it difficult for Plaintiff to access

         the units of the Property.

 (xxi)   Near Concentra Urgent Care, there is an accessible parking space that is not

         adequately marked and is in violation of Section 502.1 of the 2010 ADAAG

         standards. This violation would make it difficult for Plaintiff to locate an

         accessible parking space.



                                          10
Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 11 of 15




 (xxii) Near Concentra Urgent Care, the access aisle to the accessible parking space is

        not level due to the presence of an accessible ramp in the access aisle in violation

        of Section 502.4 of the 2010 ADAAG standards. This violation would make it

        dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

        the Property.

 (xxiii) Near Concentra Urgent Care, the accessible curb ramp is improperly protruding

        into the access aisle of the accessible parking space in violation of Section 406.5

        of the 2010 ADAAG Standards. This violation would make it difficult and

        dangerous for Plaintiff to exit/enter their vehicle.

 (xxiv) Near Concentra Urgent Care, the accessible parking space sign is are at the proper

        height in violation of Section 502.6 of the 2010 ADAAG standards. This violation

        would make it difficult for Plaintiff to locate an accessible parking space.

 (xxv) Near Memorial Hermann (Unit 197), the access aisle to the accessible parking

        space is not level due to the presence of an accessible ramp in the access aisle in

        violation of Section 502.4 of the 2010 ADAAG standards. This violation would

        make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

        parked at the Property.

 (xxvi) Near Memorial Hermann (Unit 197), the accessible curb ramp is improperly

        protruding into the access aisle of the accessible parking space in violation of

        Section 406.5 of the 2010 ADAAG Standards. This violation would make it

        difficult and dangerous for Plaintiff to exit/enter their vehicle.

 (xxvii) Near Memorial Hermann (Unit 197), there is an excessive vertical rise at the base

        of the accessible ramp in violation of Sections 303.2 and 405.4 of the 2010



                                          11
     Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 12 of 15




               ADAAG standards. This violation would make it dangerous and difficult for

               Plaintiff to access public features of the Property.

       (xxviii)The Property lacks an accessible route from the public sidewalk to the accessible

               entrances of Memorial Hermann (Unit 197) and Concentra Urgent Care, in

               violation of Section 206.2.1 of the 2010 ADAAG standards. This violation would

               make it difficult for Plaintiff to access the units of the Property.

       (xxix) In front of the building on the Property containing the Dollar Tree store, there are

               multiple accessible parking spaces and access aisles which are inadequately

               marked due to a failure to enact and/or enforce a policy of maintenance. This is a

               violation of section 502.1 of the 2010 ADAAG Standards. This violation would

               make it difficult for Plaintiff to locate an accessible parking space.

       (xxx) On the access route outside leading from van accessible parking space towards

               Concentra Urgent Care, there is an excessive vertical rise exceeding ¼ inch in

               height along the accessible route or path in violation of Section 303.2 of the 2010

               ADAAG standards. This violation would make it dangerous and difficult for

               Plaintiff to access public features of the Property.

       (xxxi) Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.     The removal of the physical barriers, dangerous conditions and ADA violations



                                                 12
     Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 13 of 15




alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.     All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, JLCM

PARTNERS LP, has the financial resources to make the necessary modifications. According to

the Property Appraiser, the Appraised value of the Property is $11,441,444.00.

       37.     Upon information and good faith belief, the Property has been altered since 2010.

       38.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       39.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

JLCM PARTNERS LP, is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

       40.     Plaintiff’s requested relief serves the public interest.

       41.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, JLCM PARTNERS LP.




                                                 13
    Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 14 of 15




       42.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, JLCM PARTNERS LP, pursuant to 42 U.S.C. §§ 12188 and 12205.

       43.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, JLCM

PARTNERS LP, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, JLCM PARTNERS LP, in violation of the ADA

              and ADAAG;

       (b)    That the Court issue a permanent injunction enjoining Defendant, JLCM

              PARTNERS LP, from continuing their discriminatory practices;

       (c)    That the Court issue an Order requiring Defendant, JLCM PARTNERS LP, to (i)

              remove the physical barriers to access and (ii) alter the Property to make it readily

              accessible to and useable by individuals with disabilities to the extent required by

              the ADA;

       (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and




                                               14
Case 4:20-cv-02051 Document 1 Filed on 06/11/20 in TXSD Page 15 of 15




 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: June 11, 2020.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        15
